Citation Nr: 1419162	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to December 1957 and from December 1958 to May 1975.  The Veteran died in April 2006.  The Appellant claims to be the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded the claim for further development of the evidence.


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  The Veteran died in April 2006; the immediate cause of death was carcinoid. 

3.  Medical evidence of record reflects diagnoses of pancreatic carcinoma with liver metastases, carcinoid of the small bowel, and metastatic neuroendocrine tumor in the abdomen with advanced liver metastases.

4.  A malignant tumor was not manifested in service or in the first postservice year; the death causing carcinoid is not shown to have been related to the Veteran's service, to include to herbicide exposure therein. 

5.  The Veteran was not service connected for any disability prior to his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, a May 2012 post-adjudication letter notified the Appellant of the evidence and information necessary to substantiate a claim for service connection for the cause of the Veteran's death.  The letter advised her of the information and evidence needed to support a claim for DIC based on a disability previously service-connected and on a disability not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Since the Veteran was not service-connected for any disability during his lifetime, the letter did not further provide the Appellant with a list of the Veteran's service-connected conditions.  See id.  The letter described in detail how VA assigns effective dates for awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The letter also advised the Appellant of her and VA's responsibilities under the VCAA.  38 C.F.R. § 3.159(b)(1) (2013).  The claim was subsequently adjudicated in an October 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Thus, VA satisfied its duty to notify.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private treatment records, the report of a July 2012 VA physician's opinion; and multiple lay statements.  Additionally, the Agency of Original Jurisdiction (AOJ) attempted to obtain records from Maxwell Air Force Base.  After receiving a negative response from the Air Force Base, the AOJ informed the Appellant via a June 2012 letter and an October 2012 SSOC that these records were unavailable and requested that she submit them if she had access to them.  See 38 C.F.R. § 3.159(e) (2013).  The Appellant did not submit these records and has not identified any other outstanding relevant evidence.  

There is also substantial compliance with the Board's May 2012 remand directives in that the Appellant was sent a letter in May 2012 that provided relevant VCAA notice and requested submission of private medical records.  As noted above, the AOJ attempted to obtain service treatment records from Maxwell Air Force Base and informed the Appellant when it determined these records were unavailable.  Additionally, an etiology opinion from a VA physician was secured in July 2012, and the appeal was readjudicated by an October 2012 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The July 2012 VA physician reviewed the Veteran's claims file, considered the Appellant's lay statements, and thoroughly responded to the questions asked by the Board.  Therefore, that opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board concludes that the AOJ substantially complied with the Board's remand directives.

Accordingly, appellate review may proceed without prejudice to the Appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
B. Legal Criteria and Analysis

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

It is not required that the disease be diagnosed in the presumptive period, but acceptable lay or medical evidence must show characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c) (2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's death certificate shows that he died in April 2006.  The immediate cause of death was listed as carcinoid.  There were no underlying causes listed.  

Private medical records from Drs. C.C. and K.T. dated from June 2004 to April 2006 reflect diagnoses of carcinoid of the small bowel, Stage IV, pancreatic carcinoma with liver metastases, and metastatic neuroendocrine tumor in abdomen with advanced liver metastases.

No contributory causes of death have been identified and the Veteran was not service connected for any disability during his lifetime.  Hence, there is nothing in the record to suggest that a previously service-connected disability may have contributed materially to cause his death. 

The evidence is against a finding that the carcinoid that was the immediate cause of the Veteran's death manifested in his first postservice year as a malignant tumor to a degree of 10 percent or more.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In fact, the cancer was diagnosed in June 2004, about 29 years after the Veteran's discharge from service.  Consequently, service connection for the cause of the Veteran's death on a presumptive basis as a chronic disease is not warranted.  

One of the theories of entitlement raised in this case is that the carcinoid that caused the Veteran's death was related to his exposure to herbicides during his service in Vietnam.  Service treatment records reflect the Veteran received medical treatment at Tan Son Nhut Air Base in Vietnam in June, August, and October 1964.  Thus, the record shows he served in Vietnam, and he is presumed to have been exposed to herbicides as a result of that service.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  However, the Veteran's death causing carcinoid is not enumerated among the diseases the Secretary has determined are related to herbicide exposure.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2013); VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997); Darby v. Brown, 10 Vet. App. 243 (1997).  Additionally, the Secretary has specifically determined that cancers of the digestive system, including esophageal cancer, stomach cancer, colorectal cancer, hepatobiliary cancers (liver, gallbladder and anus), and pancreatic cancer are not entitled to presumptive service connection based on exposure to herbicides.  79 Fed. Reg. 20,308, 20,312 (Apr. 11, 2014). Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

The Appellant may still establish service connection for the Veteran's cause of death due to carcinoid by competent and probative evidence showing that such disease is somehow related to service (including to Agent Orange exposure therein).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A July 2012 VA opinion concludes that it is less likely than not that the death-causing carcinoid was related to the Veteran's exposure to herbicides during service.  The opinion discusses information from the American Cancer Society regarding studies that have been completed related to herbicide exposure and pancreatic cancer.  The physician reported that these studies have not found a link between such exposure and gastrointestinal cancer, including pancreatic cancer.  The physician also noted that the most recent Institute of Medicine report entitled Veterans and Agent Orange, regarding the health effects of exposure to herbicides, continued to conclude that there is inadequate/insufficient evidence to determine whether there is an association between gastrointestinal cancers and herbicide exposure.  The physician relied on these studies to determine that there was inadequate research and medical evidence to link the Veteran's pancreatic cancer to exposure to herbicides.  The opinion reflects that the VA physician thoroughly reviewed the evidence pertinent to the Appellant's claim, reviewed pertinent medical literature regarding herbicide exposure and gastrointestinal cancers, and provided a rationale for her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The record does not contain any competent evidence that contradicts this medical opinion.  To the extent the Appellant has alleged that the cancer that caused the Veteran's death was related to herbicide exposure, she is a lay person and is not competent to provide an opinion regarding the relationship of cancer to herbicide exposure as this is a complex question requiring medical expertise.  Thus, her opinion on this matter has no probative value.  Therefore, a preponderance of the evidence is against a finding that the carcinoid that caused the Veteran's death was related to his presumed exposure to herbicides during service.

The Appellant has alleged that gastrointestinal symptoms the Veteran began having in service and that continued after service were related to the later diagnosed carcinoid that caused his death.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  

Service treatment records reflect that in March 1960, the Veteran sought treatment because he felt weak and nauseated.  In September 1967, the Veteran experienced diaphragmatic pain.  On November 1974 separation examination, the Veteran reported experiencing frequent indigestion since July 1974.  The examining doctor noted that the Veteran had been adequately treated with antacids and that November 1974 upper GI and gallbladder series were negative.  The examining physician requested an internal medicine consultation after feeling that the Veteran's liver was enlarged below the right costal margin.  The internal medicine physician concluded the Veteran had a normal liver.  He noted that physical examination in the supine position revealed a palpable liver margin below the right costal margin that was smooth and non-tender.  Percussion from the upper point of dullness to margin in nine centimeters was well within normal limits; there was no splenomegaly.  A gastroenterologist further confirmed that the liver was normal in size and consistency.  Pertinent lab results were normal and it was recommended that no further action was needed.  Hence, the evidence reflects the Veteran experienced gastrointestinal symptoms during service.

What remains to be determined is whether the carcinoid that caused the Veteran's death was etiologically related to these gastrointestinal symptoms.  

A July 2012 VA physician's opinion specifically addresses this question.  After reviewing the Veteran's claims file, including the above discussed service treatment records, the VA physician concluded that there was inadequate evidence to link the Veteran's in-service complaints to his pancreatic cancer and that it was less likely than not that the complaints documented in service had any link to the pancreatic cancer.  Specifically, the physician noted that the Veteran's in-service complaints of nausea and weakness were nonspecific and not an uncommon reason for a medical visit among the general public.  Since examination and lab testing on separation were normal these complaints did not indicate a link to the cancer that caused the Veteran's death.

Regarding the Veteran's complaints of frequent indigestion, the physician noted that the separation examination indicated this symptom was "adequately treated with antacids," which suggested a stomach source for his complaints, not pancreatic, since antacids would not affect the pancreas.  Additionally, examination and lab testing were normal.  The in-service physician noted that the enlarged liver finding was erroneous and that the presence of the liver edge below the left costal margin suggested, but did not diagnose, liver enlargement.  The VA physician explained that the in-service internal medicine consulting physician completed a thorough exam and found the liver to be normal.

The VA physician stated that even when considering these three complaints together they did not provide adequate support for any relation to the cancer that caused the Veteran's death.  She noted that the temporal relationship of the symptoms further diminished the relevance of the complaints since the Veteran's cancer was not diagnosed until 2004.  She indicated that the Veteran had normal alkaline phosphatase at the time of separation and that normally there is elevation of this on lab testing even in early pancreatic cancer.  She further noted that the Veteran's alkaline phosphatase was consistently elevated at the time of his diagnosis in 2004.

The Appellant has provided written statements regarding her belief that the Veteran's cancer was related to the gastrointestinal symptoms he experienced beginning in service.  However, the question of whether the Veteran's cancer was related to these symptoms is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Jandreau v. Shinseki, 492 F.3d 1372, 1376-77, 1377 n.4 (Fed. Cir. 2007) (indicating that identifying "a form of cancer" is not a determination a lay person is capable of making); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The VA physician who provided an opinion in July 2012 specifically considered these allegations and the Veteran's in-service symptoms, but still reached a conclusion that the cancer that caused his death was not related to the episodes that began in service.

The record contains no medical opinion that contradicts the July 2012 opinion.  The opinion reflects that the physician considered pertinent evidence, including service treatment records, private records, and the Appellant's statements, in reaching her medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  She also provided a clear rationale regarding why she concluded that the symptoms experienced in service, both as individual episodes and when considered in total, were unrelated to the carcinoid that caused the Veteran's death.  The Board places great weight on this opinion and finds it persuasive of a conclusion that the cancer that resulted in the Veteran's death was not related to the gastrointestinal signs and symptoms he experienced beginning in service.  

There is no other evidence in the record indicating a relationship between the Veteran's service, including his presumed exposure to herbicides and gastrointestinal symptoms he experienced beginning in service, and the carcinoid that resulted in his death. 

The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Appellant's claim for service connection for cause of the Veteran's death, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


